                       UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                               WESTERN DIVISION


  IN THE MATTER OF THE SEARCH
  OF Information associated with CASE NUMBER b •' l^-H U '
  Facebook User Angel.Long.l004 and
  Facebook ID 100000942142183 that ORDER FOR NONDISCLOSURE
  is stored at premises controlled by
  Facebook Inc.



      The United States having established sufficient cause for delayed

notification, I find that immediate notification to the subscribers of the existence

of the search warrant may have an adverse result listed in 18 U.S.C. § 2705(b),

it is hereby;

      ORDERED Facebook Inc. shall not notify any other person, including the

subscribers with Facebook User Angel.Long.l004 and Facebook ID

100000942142183 that is stored at premises controlled by Facebook Inc., of the

existence of the previously served search warrant, related to the accounts for


180 days.

      Dated this ^^- day of November, 2019.

                                        BY THE COURT:




                                        DANETA WOLLMANN
                                        United States Magistrate Judge
